JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and the briefs filed by the parties. The issues have been accorded full consideration by the Court and occasion no need for a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the judgment of the District Court be affirmed. The District Court properly allocated the burden of proof, see United States v. Burke, 888 F.2d 862, 869 n. 10 (D.C.Cir.1989), and accurately calculated Barry’s offense level under the United States Sentencing Guidelines. Barry has not rebutted our presumption that her within-Guidelines sentence was reasonable. See United States v. Dorcely, 454 F.3d 366, 376 (D.C.Cir.2006). To the extent Barry raises arguments she did not raise in the District Court, we have considered them and have found no plain error.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing en banc. See D.C.Cir. Rule 41(a)(1).